Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on September 25, 2019. It is noted, however, that applicant has not filed a certified copy of the Italian application as required by 37 CFR 1.55. 

Drawings
The drawings are objected to because in figure 3, reference numerals 120 and 122 point to the same surface of the airfoil 102. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it is replete with clerical and grammatical errors too numerous to mention in each and every instance. The following are several examples of defects. The specification should be carefully proofread for additional defects. Appropriate correction is required.
In paragraph 9, the last line -- a -- should be inserted before “circumferential”.
In paragraph 15, line 6, “alternates” should be changed to -- alternate --. 
In paragraph 16, line 3, “is” should be deleted.
In paragraph 22, line 3, “illustrates” should be changed to -- illustrating --. 
In paragraph 42, line 10, “direct the at least portion” is non-idiomatic.
In paragraph 57, line 1, “the” (first occurrence) should be deleted.
In paragraph 57, line 7, “146may” should be changed to -- 146 may --. 
In paragraph 68, line 10, “effect” should be changed to -- affect --. 
In paragraph 69, line 11, “adversity” should be changed to -- adversely --. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “defining a central axis” is unclear as to if this refers to the shroud assembly, the rotary component, or the gas turbine engine.
In claim 1, lines 6-7, “wherein each tip shroud of the plurality of tip shrouds is configured to be coupled to one of a plurality of rotor blades at a tip end”, is inaccurate. This should be changed to -- wherein each respective tip shroud of the plurality of tip shrouds is configured to be coupled to a respective one of a plurality of rotor blades at a respective tip end --.
In claim 10, line 1, “defining a central axis” is unclear as to if this refers to the rotary component, or the gas turbine engine.
In claim 10, lines 10-11, “wherein each tip shroud of the plurality of tip shrouds is coupled to a rotor blade of the plurality of rotor blades at the tip end”, is inaccurate. This should be changed to -- wherein each respective tip shroud of the plurality of tip shrouds is coupled to a respective rotor blade of the plurality of rotor blades at a respective tip end --.
In claim 15, lines 7-9, “wherein a combined weight of each rotor blade of the first set of rotor blades coupled to one of the first tip shrouds weighs approximately the same as a combined weight of each rotor blade of the second set of rotor blades coupled to one of the second tip 
In claim 16, lines 3-4, “wherein each circumferential gap is the same or approximately the same”, the underlined terms are indefinite. The term “approximately the same” is a relative term which renders the claim indefinite.  The term “approximately the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would a difference within +/- 10 percent be “approximately the same”?
In claim 18, line 2, “defining a central axis” is unclear as to if this refers to the band assembly, the rotary component, or the gas turbine engine.
In claim 18, lines 6-7, “wherein each band of the plurality of bands is configured to be coupled to one of the plurality of airfoils at a tip end”, is inaccurate. This should be changed to -- wherein each respective band of the plurality of bands is configured to be coupled to a respective one of the plurality of airfoils at a respective tip end --.
Claim 19, which recites that each airfoil of the plurality of airfoils is configured as a stator vane, is indefinite because it conflicts with claim 18 upon which it depends, which recites in line1 that the band assembly is “for a rotary component of a gas turbine engine”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 18-20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frischbier 2013/0089424 (figure 1).
Disclosed is a shroud assembly for a rotary component (a rotor) of a gas turbine engine (paragraphs [0002] and [0022]) defining an unnumbered central axis extending along an axial direction, an unnumbered radial direction extending perpendicular to the axial direction, and an unnumbered circumferential direction perpendicular to both the central axis and the radial direction, the shroud assembly comprising: a plurality of tip shrouds 10, 20, 10, 20, each tip shroud of the plurality of tip shrouds including an unnumbered annular shroud band, wherein each tip shroud of the plurality of tip shrouds is configured to be coupled to one of a plurality of rotor blades 100, 200, 100, 200 at a tip end, the plurality of tip shrouds comprising: a first tip 
The first direction is defined in the circumferential direction (claim 2).
The second length is shorter than the first length (claim 3).
The plurality of tip shrouds further comprises: a first set of tip shrouds 10, 10, each tip shroud of the first set of tip shrouds configured as the first tip shroud; and a second set of tip shrouds 20, 20, each tip shroud of the second set of tip shrouds configured as the second tip shroud (claim 8).
Each tip shroud of the first set of tip shrouds alternates with each of the tip shrouds of the second set of tip shrouds in the circumferential direction (claim 9).
Also disclosed is a band assembly for the rotary component of the gas turbine engine defining the central axis extending along the axial direction, the radial direction extending perpendicular to the axial direction, and the circumferential direction perpendicular to both the central axis and the radial direction, the band assembly comprising: a plurality of unnumbered bands, the plurality of bands configured as outer bands, wherein each band of the plurality of bands is configured to be coupled to one of the plurality of airfoils at a tip end, the plurality of bands comprising: a first band 10 defining a first length in a first direction; and a second band 20 defining a second length in the first direction, the second length being different than the first length (claim 18).
Each airfoil of the plurality of airfoils is configured as a stator vane (paragraphs [0002] and [0011], the last sentence (claim 19).
.

Claims 1-3, 8-10, 13-14, 16-18, and 20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corral Garcia et al. 2008/0112809 (figures 1A, 3, and 4).
Disclosed is a shroud assembly for a rotary component 1 of a gas turbine engine (note the abstract) defining an unnumbered central axis extending along an unnumbered axial direction, an unnumbered radial direction extending perpendicular to the axial direction, and an unnumbered circumferential direction perpendicular to both the central axis and the radial direction, the shroud assembly comprising: a plurality of tip shrouds, each tip shroud of the plurality of tip shrouds including an unnumbered shroud band, wherein each tip shroud of the plurality of tip shrouds is configured to be coupled to one of a plurality of rotor blades 3a or 3b at a tip end, the plurality of tip shrouds comprising: a first tip shroud attached to 3a defining a first length in a first direction; and a second tip shroud attached to 3b defining a second length in the first direction, the second length being different than the first length (claim 1).
The first direction is defined in the circumferential direction (claim 2).
The second length is shorter than the first length (claim 3).
The plurality of tip shrouds further comprises: a first set of tip shrouds attached to 3a, each tip shroud of the first set of tip shrouds configured as the first tip shroud; and a second set of tip shrouds attached to 3b, each tip shroud of the second set of tip shrouds configured as the second tip shroud (claim 8).

Also disclosed is the rotary component for the gas turbine engine defining the central axis extending along the axial direction, the radial direction extending perpendicular to the axial direction, and the circumferential direction perpendicular to both the central axis and the radial direction, the rotary component comprising: the plurality of rotor blades, each rotor blade of the plurality of rotor blades having a body extending radially from a root end 31 coupled to a rotating shaft 100 of the gas turbine engine to a tip end, the plurality of rotor blades arranged circumferentially in a stage; and the plurality of tip shrouds, each tip shroud of the plurality of tip shrouds including an unnumbered shroud band, wherein each tip shroud of the plurality of tip shrouds is coupled to a rotor blade 3a or 3b of the plurality of rotor blades at the tip end, the plurality of tip shrouds comprising: the first tip shroud defining the first length in the first direction; and the second tip shroud defining the second length in the first direction, the second length being different than the first length (claim 10).
The plurality of tip shrouds further comprises: a first set of tip shrouds attached to 3a, 3a, each tip shroud of the first set of tip shrouds configured as the first tip shroud; and a second set of tip shrouds attached to 3b, 3b, each tip shroud of the second set of tip shrouds configured as the second tip shroud (claim 13).
Each tip shroud of the first set of tip shrouds alternates with each of the tip shrouds of the second set of tip shrouds in the circumferential direction (claim 14).
The rotary component defines a circumferential gap between each of the plurality of rotor blades in the circumferential direction, and wherein each circumferential gap is the same or approximately the same (claim 16).

Also disclosed is a band assembly for the rotary component of the gas turbine engine defining the central axis extending along the axial direction, the radial direction extending perpendicular to the axial direction, and the circumferential direction perpendicular to both the central axis and the radial direction, the band assembly comprising: a plurality of bands, the plurality of bands configured as outer bands, wherein each band of the plurality of bands is configured to be coupled to one of a plurality of airfoils 3a, 3b at a tip end, the plurality of bands comprising: a first band attached to 3a defining a first length in a first direction; and a second band attached to 3b defining a second length in the first direction, the second length being different than the first length (claim 18).
Each band of the plurality of bands is configured as an outer band, each outer band configured to be coupled to one of the plurality of airfoils at the tip end (claim 20).

Claims 1-14, 17-18, and 20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deallenbach 2015/0167469.
Disclosed is a shroud assembly for a rotary component 52 of a gas turbine engine (paragraph [0014]) defining a central axis Z extending along an axial direction, a radial direction X extending perpendicular to the axial direction, and a circumferential direction perpendicular to both the central axis and the radial direction, the shroud assembly comprising: a plurality of tip shrouds 66, each tip shroud of the plurality of tip shrouds including an unnumbered shroud band, wherein each tip shroud of the plurality of tip shrouds is configured to be coupled to one of a 
The first direction is defined in the circumferential direction (claim 2).
The second length is shorter than the first length (claim 3).
The first tip shroud includes a first contact face 84 in a first circumferential direction, the first contact face defining a first contact angle B relative to the axial direction, and wherein the second tip shroud defines a second contact face 32 in the first circumferential direction, the second contact face defining a second contact angle A relative to the axial direction, the second contact angle different than the first contact angle (claim 4).
The second contact angle is greater than the first contact angle (claim 5).
The plurality of tip shrouds further comprises: a third tip shroud attached to 86 defining a third length in the first direction, the third length being different than both the first length and the second length (claim 6).
The second length is shorter than the first length and the third length is longer than the first length (claim 7).
Concerning claim 8, the plurality of tip shrouds further comprises: a first set of tip shrouds 73, 86, each tip shroud of the first set of tip shrouds configured as the first tip shroud; and a second set of tip shrouds 78, 82, each tip shroud of the second set of tip shrouds configured as the second tip shroud (claim 8).
Each tip shroud of the first set of tip shrouds alternates with each of the tip shrouds of the second set of tip shrouds in the circumferential direction (claim 9).

The first tip shroud includes the first contact face in the first circumferential direction, the first contact face defining the first contact angle relative to the axial direction, and wherein the second tip shroud defines the second contact face in the first circumferential direction, the second contact face defining the second contact angle relative to the axial direction, the second contact angle different than the first contact angle (claim 11).
The second contact angle is greater than the first contact angle (claim 12).
Concerning claim 13, the plurality of tip shrouds further comprises: a first set of tip shrouds 73, 86, each tip shroud of the first set of tip shrouds configured as the first tip shroud; and a second set of tip shrouds 78,72, each tip shroud of the second set of tip shrouds configured as the second tip shroud (claim 13).

The rotary component is configured as a turbine of the gas turbine engine, and wherein each of the rotor blades is configured as a turbine blade (claim 17).
Also disclosed is a band assembly for the rotary component of the gas turbine engine defining the central axis extending along the axial direction, the radial direction extending perpendicular to the axial direction, and the circumferential direction perpendicular to both the central axis and the radial direction, the band assembly comprising: an unnumbered plurality of bands, the plurality of bands configured as outer bands, wherein each band of the plurality of bands is configured to be coupled to one of the plurality of airfoils at a tip end, the plurality of bands comprising: a first band 78 defining a first length in a first direction; and a second band 72 defining a second length in the first direction, the second length being different than the first length (claim 18).
Each band of the plurality of bands is configured as an outer band, each outer band configured to be coupled to one of the plurality of airfoils at the tip end (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 13-17, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Frischbier 2013/0089424 in view of Corral Garcia et al. 2008/0112809.
Frischbier (figure 1) discloses a rotary component (a rotor) for a gas turbine engine (paragraphs [0002] and [0022]) substantially as claimed, defining an unnumbered central axis extending along an unnumbered axial direction, an unnumbered radial direction extending perpendicular to the axial direction, and an unnumbered circumferential direction perpendicular to both the central axis and the radial direction, the rotary component comprising: a plurality of rotor blades 100, 200, 100, 200, each rotor blade of the plurality of rotor blades having a blade body extending radially, the plurality of rotor blades arranged circumferentially in a stage; and a plurality of tip shrouds 10, 20, 10, 20, each tip shroud of the plurality of tip shrouds including an unnumbered shroud band, wherein each tip shroud of the plurality of tip shrouds is coupled to a rotor blade of the plurality of rotor blades at the tip end, the plurality of tip shrouds comprising: a first tip shroud 10 defining a first length T1 in a first direction; and a second tip shroud 20 defining a second length T2 in the first direction, the second length being different than the first length (claim 10).
The plurality of tip shrouds further comprises: a first set of tip shrouds 10, 10, each tip shroud of the first set of tip shrouds configured as the first tip shroud; and a second set of tip shrouds 20, 20, each tip shroud of the second set of tip shrouds configured as the second tip shroud (claim 13).
Each tip shroud of the first set of tip shrouds alternates with each of the tip shrouds of the second set of tip shrouds in the circumferential direction (claim 14).

The rotary component is configured as a turbine of the gas turbine engine, and wherein each of the rotor blades is configured as a turbine blade (claim 17).

However, Frischbier does not disclose each rotor blade of the plurality of rotor blades having the body extending radially from a root end coupled to a rotating shaft of the gas turbine engine (claim 10), and does not disclose that the rotary component defines a circumferential gap between each of the plurality of rotor blades in the circumferential direction, and wherein each circumferential gap is the same or approximately the same (claim 16).

Corral Garcia et al. shows a shroud assembly for a rotary component 1 of a gas turbine engine (note the abstract) defining an unnumbered central axis extending along an unnumbered axial direction, an unnumbered radial direction extending perpendicular to the axial direction, and an unnumbered circumferential direction perpendicular to both the central axis and the radial direction, the shroud assembly comprising: a plurality of tip shrouds, each tip shroud of the plurality of tip shrouds including an unnumbered shroud band, wherein each tip shroud of the plurality of tip shrouds is configured to be coupled to one of a plurality of rotor blades 3a or 3b at 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotary component of Frischbier such that each rotor blade of the plurality of rotor blades having the body extending radially from a root end coupled to a rotating shaft of the gas turbine engine, as taught by Corral Garcia et al., for the purpose of securing the plurality of rotor blades to the shaft via the rotary component to allow rotation of the shaft in the gas turbine engine. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotary component of Frischbier such that the rotary component defines a circumferential gap between each of the plurality of rotor blades in the circumferential direction, and wherein each circumferential gap is the same or approximately the same, as taught by Corral Garcia et al., for the purpose of providing consistent manufacturing tolerances for assembly of the tip shrouds.

Prior Art

Yamashita is cited to show a turbine rotor having blade tip shrouds 5 and 5a, for example, with different circumferential lengths, the tip shroud 5a having faces with different contact angles. This reference could also have been applied as it anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.

Kim is cited to show a turbine rotor having blade tip shrouds 106, with different circumferential lengths, some of the tip shrouds having faces with different contact angles. This reference could also have been applied as it anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.

Beesley is cited to show a turbine rotor with shrouds 23, 24 having contact faces with different angles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745